17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Cathy MERCER;  Mark Barnhill;  William R. Barker;  RichardTiny Rodden, Defendants-Appellees.
No. 93-6693.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 28, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.
Cornelius Tucker, Jr., Appellant Pro Se.
William McBlief, North Carolina Department of Justice, Raleigh, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. S 1983 (1988) complaint without prejudice as to the claims against Defendant Rodden and with prejudice as to the remaining claims.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tucker v. Mercer, No. CA-92-598-6 (M.D.N.C. May 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED